Citation Nr: 0125221	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had unverified service reportedly from January 
1951 to January 1957.  He died in June 1998.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 determination by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



FINDINGS OF FACT

1.  The veteran died in June 1998 of nonservice-connected 
causes while hospitalized at a private medical facility.

2.  At the time of his death the veteran was not in receipt 
of compensation or pension benefits and did not have a claim 
for such benefits pending at the time of his death.

3.  The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty.

4.  The veteran was not buried without charge for plot or 
interment in a cemetery owned by a State or a political 
subdivision of a State in a section used solely for the 
interment of persons eligible for burial in a national 
cemetery.



CONCLUSION OF LAW

The criteria for payment of nonservice-connected VA burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.1600 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the appellant 
of any information and evidence needed to substantiate and 
complete her claim.  The Board finds that the Statement of 
the Case provided to the appellant specifically satisfies the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
it clearly notifies the appellant of the evidence necessary 
to substantiate her claim.  Secondly, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
her claim.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  The Board thus 
finds that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

A burial allowance for a nonservice-connected death can be 
awarded when, at the time of death, the veteran was in 
receipt of VA pension or compensation benefits; or, at the 
time of death, the veteran had an original or reopened claim 
for either benefit pending, and evidence of record on the 
date of death indicated that the veteran was entitled to 
either benefit.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1600(b).  A burial allowance is also payable if the 
veteran died from nonservice-connected causes while properly 
hospitalized by VA, or admitted or transferred to a non-VA 
facility for hospital care under 38 U.S.C.A. § 1703.  38 
U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c).

When a veteran dies of nonservice-connected causes, a plot or 
interment allowance may be payable if the veteran is also 
eligible for the burial allowance for a nonservice-connected 
death, as set forth above; or the veteran served during a 
period of war and the deceased veteran is buried without 
charge in a cemetery owned by the State or a political 
subdivision of a State in which all or a section thereof is 
used solely for the interment of persons eligible for burial 
in a national cemetery; or the veteran was discharged from 
active military service for a disability incurred or 
aggravated in line of duty (or at the time of discharge is 
shown by official service records to have such a disability 
which, in medical judgment, would have justified a discharge 
for disability).  See 38 U.S.C.A. § 2303(b); 38 C.F.R. 
§ 3.1600(f).

The veteran had unverified service reportedly from January 
1951 to January 1957.  There is no evidence suggesting that 
the veteran received a medical discharge or was discharged 
due to a disability incurred or aggravated in the line of 
duty.

Records indicate that during his lifetime, the veteran had 
not established entitlement to service connection for any 
disability and was not in receipt of any compensation or 
pension benefits.  In addition, there is no evidence 
indicating that the veteran had an original or reopened claim 
pending at the time of his death.

The veteran died in June 1998 due to heart disease.  At the 
time of his death, the veteran was an inpatient at a private 
medical facility.  He had not been admitted to that hospital 
at VA expense under authority found at 38 U.S.C.A. § 1703, as 
all relevant and applicable provisions of that statute 
require either the existence of some service-connected 
disability or the "then current" receipt of pension benefits.

The veteran was buried at a private cemetery which charged 
for the plot and interment expenses.  He was not buried in a 
national cemetery or in a State-owned cemetery with at least 
one section reserved for veterans and others eligible to be 
buried in a national cemetery.

Based on this record, the evidence clearly indicates that at 
the time of his death, the veteran was not in receipt of any 
compensation or pension benefits, and did not have a claim 
for such benefits pending at the time of his death.  Further, 
the veteran did not die in a VA medical facility and was 
buried in a national cemetery or in a State-owned cemetery.  
As such, the appellant has not met the legal eligibility 
requirements for the burial benefits sought in this appeal.  
In cases such as this, where the law is dispositive, the 
claim should be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

